                                                                                                        Case 2:17-cv-00137-JAM-DB Document 35 Filed 09/03/19 Page 1 of 2


                                                                                                   1   JOHN L. BURRIS, Esq., SBN 69888
                                                                                                       LATEEF H. GRAY, Esq., SBN 250055
                                                                                                   2   K. CHIKE ODIWE, Esq., SBN 315109
                                                                                                       LAW OFFICES OF JOHN L. BURRIS
                                                                                                   3   Airport Corporate Center
                                                                                                   4   7677 Oakport Street, Suite 1120
                                                                                                       Oakland, California 94621
                                                                                                   5   Telephone: (510) 839-5200
                                                                                                       Facsimile: (510) 839-3882
                                                                                                   6   John.Burris@johnburrislaw.com
                                                                                                       Lateef.Gray@johnburrislaw.com
                                                                                                   7   Chike.Odiwe@johnburrislaw.com
                                                                                                   8
                                                                                                   9   Attorneys for Plaintiff

                                                                                                  10                         UNITED STATES DISTRICT COURT
The Law Offices of John L. Burris




                                                                                                  11                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                    7677 Oakport Street, Suite 1120




                                                                                                  12
                                                                      Telephone: (510) 839-5200
                                                                      Oakland, California 94621




                                                                                                       JASON ANDERSON,                              Case No. 2:17-CV-00137-JAM-DB
                                                                                                  13
                                                                                                  14      Plaintiff,                                 PLAINTIFF’S OBJECTION AND
                                                                                                                                                     OPPOSITION TO DEFENDANTS’ EX
                                                                                                  15                                                              Plaintiff, FOR COURT
                                                                                                                                                     PARTE APPLICATION
                                                                                                                       vs.
                                                                                                  16                                                 TO RECORNISDIER ORDER
                                                                                                       CITY OF VALLEJO, a municipal                  VACATING HEARING ON
                                                                                                  17   corporation; ROBERT HERNDON,                  DEFENDANTS’ MSJ, OR
                                                                                                       individually and in his capacity as a         ALTERNATIVELY FOR ORDER
                                                                                                  18   Police Corporal for the Vallejo Police        MODIFYING SCHEDULING ORDER
                                                                                                       Department; JAMES MELVILLE,                   TO ALLOW RE-FILING OF
                                                                                                  19                                                 DEFENDANTS’ MFJ
                                                                                                       individually and in his capacity as an
                                                                                                  20   Officer for the Vallejo Police
                                                                                                       Department; JOSEPH COELHO,
                                                                                                  21   individually and in his capacity as an
                                                                                                       Officer for the Vallejo Police
                                                                                                  22
                                                                                                       Department; and DOES 1-50,
                                                                                                  23   inclusive, individually, jointly and
                                                                                                       severally,
                                                                                                  24
                                                                                                  25      Defendants.
                                                                                                  26
                                                                                                  27         Plaintiff JASON ANDERSON (“Plaintiff”) hereby objects to and opposes the ex
                                                                                                  28

                                                                                                                       OBJECTION AND OPPOSITION TO EX PARTE APPLICATION

                                                                                                                                                1
                                                                                                        Case 2:17-cv-00137-JAM-DB Document 35 Filed 09/03/19 Page 2 of 2


                                                                                                   1   parte application for order to reconsider this Court’s dismissal of Defendants’ motion for

                                                                                                   2   summary judgment or to modify the scheduling order, as Plaintiff would be prejudiced by
                                                                                                   3   Defendant being allowed to re-file this dispositive motion after the deadline for the filing
                                                                                                   4
                                                                                                       of such motions and in direct contravention of this Court’s order, issued on January 23,
                                                                                                   5
                                                                                                       2017 (Dkt # 3-2).
                                                                                                   6
                                                                                                   7
                                                                                                   8
                                                                                                       Dated: September 3, 2019             THE LAW OFFICES OF JOHN L. BURRIS
                                                                                                   9
                                                                                                  10
The Law Offices of John L. Burris




                                                                                                  11                                          /s/ Lateef Gray
                                                                                                                                              Lateef Gray
                                    7677 Oakport Street, Suite 1120




                                                                                                  12
                                                                      Telephone: (510) 839-5200




                                                                                                                                              Attorneys for Plaintiff
                                                                      Oakland, California 94621




                                                                                                  13
                                                                                                  14
                                                                                                  15
                                                                                                  16
                                                                                                  17
                                                                                                  18
                                                                                                  19
                                                                                                  20
                                                                                                  21
                                                                                                  22
                                                                                                  23
                                                                                                  24
                                                                                                  25
                                                                                                  26
                                                                                                  27
                                                                                                  28

                                                                                                                     OBJECTION AND OPPOSITION TO EX PARTE APPLICATION

                                                                                                                                                   2
